  Case 8:20-cv-00702-JVS-ADS Document 38 Filed 07/22/20 Page 1 of 2 Page ID #:865

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00702JVS(ADSx)                                       Date   July 22, 2020
 Title             TCT Mobile (US) Inc, et al v Cellular Communications Equipment LLC



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] ORDER RE SCHEDULING DATES

         The Court has read and considered the parties Rule 26(f) Report and sets the following dates:

                            Court Trial                            May 3, 2022 at 8:30 a.m.
                              File Findings of Fact and Conclusions of Law by April 25, 2022
                            Final PreTrial Conference              April 18, 2022 at 11:00 a.m.
                              File PreTrial Documents not later than April 11, 2022
                              File motions in limine not later than March 21, 2022
                            Expert Discovery Cut-off November 1, 2021
                              Initial Expert Reports               August 23, 2021
                              Rebuttal Expert Reports              September 20, 2021
                            Law and Motion Cut-off                 February 22, 2022 at 8:30 a.m.
                               Motions to be filed and served not later than January 24, 2022
                               Last Date to File Dispositive and Daubert Motions December 13, 2021
                               Last Date to File Dispositive and Daubert Motions
                            Exchange of Rule 26(a) Disclosures September 7, 2020
                            Plaintiff to Serve Infringement Contentions August 17, 2020
                            Early Mediation Deadline               September 28, 2020
                            Defendant to Serve Invalidity Contentions October 1, 2020
                            Exchange of Claim Terms                November 9, 2020
                            Exchange of Preliminary Construction and Evidence November 23, 2020
                            Joint Markman Prehearing Statement            January 4, 2021
                            Claim Construction Discovery Cut-off          February 2, 2021
                            Simultaneous Opening Markman Briefs           February 15, 2021
                            Simultaneous Responding Markman Briefs, Tutorials and
                                    Presentation Materials                March 8, 2021
                            Markman Hearing                        April 5, 2021 at 3:00 p.m.

         The Court adopts the proposed discovery limits.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 8:20-cv-00702-JVS-ADS Document 38 Filed 07/22/20 Page 2 of 2 Page ID #:866

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00702JVS(ADSx)                                          Date     July 22, 2020
 Title          TCT Mobile (US) Inc, et al v Cellular Communications Equipment LLC



       Counsel inform the Court that their selection for a settlement procedure pursuant to Local Rule
16-15 is ADR #3, private mediation. The Court orders that any settlement discussions shall be
completed not later than September 28, 2020. Counsel shall file a Joint Report of the parties regarding
outcome of settlement discussions, the likelihood of possible further discussions and any help the Court
may provide with regard to settlement negotiations not later than seven (7) days after the settlement
conference.
       The Scheduling Conference set for July 27, 2020 at 10:30 a.m. is VACATED.


                                                                                                 :         0

                                                         Initials of Preparer      lmb




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                         Page 2 of 2
